Title: From George Washington to the Citizens of Camden, South Carolina, 25 May 1791
From: Washington, George
To: Citizens of Camden, South Carolina



Gentlemen,
[Camden, S.C., c.25 May 1791]

The acknowledgements which your respectful and affectionate address demands I offer to you with unfeigned sincerity—I

receive your congratulations with pleasure, and, estimating your welcome of me to Camden by a conviction of its cordiality, I render those thanks to your politeness and hospitality, to which they are so justly entitled.
Your grateful remembrance of that excellent friend and gallant Officer, the Baron de Kalb, does honor to the goodness of your hearts—With your regrets I mingle mine for his loss, and to your praise I join the tribute of my esteem for his memory
May you largely participate the national advantages, and may your past sufferings, and dangers, endured and braved in the cause of freedom, be long contrasted with future safety and happiness.

G. Washington

